[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11791         ELEVENTH CIRCUIT
                                   Non-Argument Calendar       MARCH 3, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                           D.C. Docket No. 1:09-cv-00027-MP-AK

ANNETTE KEATON WILLIAMS,

lllllllllllllllllllll                                                Plaintiff-Appellant,

                                           versus

MICHAEL J. ASTRUE,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                       (March 3, 2011)

Before MARCUS, FAY and BLACK, Circuit Judges.

PER CURIAM:

         Annette Williams appeals the district court’s order affirming the

Commissioner’s denial of disability insurance benefits and supplemental security
income benefits under 42 U.S.C. §§ 405(g) and 1383(c)(3). On appeal, she argues

that the ALJ improperly afforded little weight to a doctor’s diagnosis of psychotic

disorder by giving greater weight to another doctor’s diagnosis that was made two

years earlier, which did not indicate such a disorder, and failed to consider Williams’s

impairments in combination. After careful review, we affirm.

      Our review of a social security case is “demarcated by a deferential

reconsideration of the findings of fact and exacting examination of the conclusions

of law.”    Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).              The

Commissioner’s factual findings are conclusive if “supported by substantial

evidence,” but the “[Commissioner’s] conclusions of law, including applicable review

standards, are not presumed valid.” Id. (quotation omitted). Substantial evidence is

“more than a scintilla, but less than a preponderance,” in that “it is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Id. (alteration and quotation omitted).

      The Social Security regulations provide a five-step sequential evaluation

process for determining if a claimant has proven that she is disabled. See 20 C.F.R.

§§ 404.1520 and 416.920. At the first step, the claimant must prove that she has not

engaged in substantial gainful activity. At the second step, she must prove that she

has an impairment or combination of impairments that is severe. If, at the third step,

                                           2
she proves that her impairment or combination of impairments meets or equals a

listed impairment, she is automatically found disabled regardless of age, education,

or work experience. If she cannot prevail at the third step, she must proceed to the

fourth step, where she must prove that she is unable to perform her past relevant

work. If the claimant is unable to do past relevant work, the examiner proceeds to the

fifth and final step of the evaluation process to determine whether, in light of residual

functional capacity, age, education, and work experience, the claimant can perform

other work. Id.; Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997).

      The claimant bears the burden of proving that she has a severe impairment or

combination of impairments to demonstrate a qualifying disability. See Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (holding that the regulations place

“a very heavy burden” on the claimant to demonstrate a qualifying disability); Phillips

v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004) (noting that the second step of the

analysis requires the ALJ to consider the severity of the claimant’s impairments alone

and in combination). Impairments, alone or in combination, are severe if they

“‘significantly limit’ the claimant’s ‘physical or mental ability to do basic work

skills.’” Phillips, 357 F.3d at 1237 (quoting 20 C.F.R. § 404.1520(c)).

      The “ALJ may reject any medical opinion if the evidence supports a contrary

finding.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987). “The more a

                                           3
medical source presents relevant evidence to support an opinion, particularly medical

signs and laboratory findings, the more weight we will give that opinion. . . .

Generally, the more consistent an opinion is with the record as a whole, the more

weight” will be given to that opinion. 20 C.F.R. §§ 404.1527(d)(3)-(4) and

416.927(d)(3)-(4).

      In this case, substantial evidence supports the ALJ’s determination to give little

weight to the opinion of Dr. Linda Abeles that Williams had a psychotic disorder.

As the record shows, Dr. Abeles did not perform clinical tests, her opinion was

unsupported by other medical findings in the record, her opinion was contradicted by

another doctor’s psychiatric evaluation that was based upon clinical tests, and her

opinion appeared to be inconsistent with Williams’s own statements. There is also

no merit to Williams’s contention that, without a medical expert, the ALJ would not

be able to determine whether Dr. Candace Valenstein’s diagnosis of a personality

disorder with paranoid features was indicative of a psychotic disorder. As the record

shows, none of Williams’s numerous physicians -- other than Dr. Abeles, whose

opinion the ALJ properly discounted -- indicated that Williams needed psychiatric

treatment, besides possibly for anxiety and depression. Wilson v. Apfel, 179 F.3d

1276, 1278 (11th Cir. 1999) (holding that an ALJ is not required to seek additional




                                           4
independent expert medical testimony before making a disability determination if the

record is sufficient and additional expert testimony would not be necessary).

      Moreover, because substantial evidence supports the ALJ’s finding that

Williams did not have a severe psychotic disorder, such evidence also supports the

ALJ’s decision not to consider her psychotic disorder in combination with her other

impairments. Further, because the ALJ determined that her psychotic disorder was

not severe at the second step, the ALJ did not need to proceed to the other steps of the

sequential analysis, including determining whether Williams’s psychotic disorder

precluded all work at the fifth step. See Crayton, 120 F.3d at 1219.

      AFFIRMED.




                                           5